Citation Nr: 1510061	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to June 17, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  That decision, in relevant part, granted service connection for PTSD with an initial evaluation of 70 percent effective June 17, 2009.  The Veteran filed a timely Substantive Appeal (VA Form 9).  
  
In November 2013, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file contains the hearing transcript.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record; however, the Board notes that the Veteran's VBMS file does not contain any documents at this time. 


FINDINGS OF FACT

1.  In December 2001, the Veteran submitted a claim for PTSD and provided his address.  

2.  In March 2002, VA mailed one letter to the Veteran informing him of the VCAA provisions and another requesting information about his PTSD stressor(s) that were mailed to the address provided by the Veteran, except that the zip code was incorrect.

3.  As the Veteran did not provide any evidence to support his claim, the RO denied the Veteran's claim for PTSD in a July 2002 rating decision that was mailed to the address provided by the Veteran, except that the zip code was incorrect.

4.  As the March 2002 letters and July 2002 rating decision were not returned to VA as undeliverable, the letters and rating decision are presumed to have been received by the Veteran.  

5.  The Veteran did not file a notice of disagreement in response to the July 2002 rating decision and it became final.  

6.  In March 2005, the Veteran filed a second claim for service connection of PTSD and provided a new address.  

7.  In a June 2005 rating decision, mailed to the new address provided by the Veteran, the RO denied service connection for PTSD.  

8.  In June 2005, the Veteran filed a notice of disagreement to the June 2005 rating decision.

9.  In July 2008, the RO furnished a Statement of the Case (SOC) to the Veteran that was mailed to the Veteran's last known address that encompassed the testimony presented by the Veteran and his wife at a June 2008 hearing with the RO.

10.  As the SOC was not returned as undeliverable, it is presumed to have been received by the Veteran. 

11.  The Veteran did not file a substantive appeal with respect to the June 2005 rating decision and it became final. 

12.  A reopened claim for service connection for PTSD was received from the Veteran on June 17, 2009. 



CONCLUSION OF LAW

The criteria for an effective date prior to June 17, 2009, for the award of service connection for PTSD evaluated at 70 percent disabling, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, the appeal arises from a disagreement with an initial rating decision in January 2010, which granted service-connection for PTSD with an evaluation of 70 percent.  The courts have held that, once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, and the statements of the Veteran, his wife, and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained.  The Board notes that VA did not obtain any additional evidence, other than hearing testimony, in connection with the claim for an earlier effective date; however, such was not necessary.  Specifically, oftentimes with earlier-effective-date claims, the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  That is the situation with this case.  

The Veteran was afforded a VA examination in December 2009.  The Board finds the December 2009 examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted an examination and testing, and provided a reasoned rationale for the opinion rendered.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service and PTSD stressor.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in November 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claim for an earlier effective date of service connection and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran and his wife testified as to why they believe that the effective date for service connection of the Veteran's PTSD should be in 2002.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim for an earlier effective date.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.
 
II.  EARLIER EFFECTIVE DATE

In June 2009, the Veteran filed a claim for service connection of PTSD.  See June 2009 Statement in Support of Claim (VA Form 21-4138).  In a July 2010 rating decision, the RO granted service connection for PTSD with an initial evaluation of 70 percent effective June 17, 2009, the date the Veteran filed his claim.  However, the Veteran contends that he is entitled to an earlier effective date for the award of service connection for PTSD.  

At his November 2013 Board hearing, the Veteran testified that he was never notified of the July 2002 rating decision that denied service connection of his initial PTSD claim and was denied his right to appeal and possibly get an earlier effective date for his PTSD.  The Veteran also testified that he had a 2007 hearing with the RO and that he never received notice of the outcome of that hearing.  The Veteran's wife testified that she and the Veteran moved five times from 2005 to the present, but that VA was notified each time they moved.  She also testified that they asked VA to show them where VA mailed the denial letter, but VA could not produce the letter.
      
The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of service connection based on an original claim or reopened claim will be the "date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2014).

By way of background, establishing entitlement to service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014). 

In December 2001, the Veteran submitted a Statement in Support of Claim (VA Form 21-4138) requesting service connection for ten claims, including a claim for PTSD.  The Veteran and his representative provided an address for the Veteran that included "Bridge City, TX  77611."  In March 2002, VA sent one letter to the Veteran informing him of the VCAA provisions and another requesting information about his PTSD stressor(s).  The Veteran did not respond to these letters.  Accordingly, in a July 2002 rating decision, the RO denied the Veteran's claim for PTSD because he did not have a present diagnosis of PTSD and he did not provide information concerning his in-service stressor(s).  The letters and the rating decision were mailed to the Veteran at the address he provided, except that the zip code was listed as "77011" rather than "77611."  The address was otherwise correct in all respects.  Copies of the letters and rating decision were mailed to the Veteran's representative as well.

The Board acknowledges that if a decision has been made at the RO and the RO fails to notify the claimant of that decision, error has been committed.  That is, per 38 C.F.R. § 3.103(b), claimants and their representatives have the right to written notice of any decision made by VA affecting the payment of benefits or the granting of relief.  

"There is a presumption of regularity that attaches to the actions of public officials."  Woods v. Gober, 14 Vet. App. 214, 220 (2000), citing INS v. Miranda, 459 U.S. 14, 18, 103 S.Ct. 281, 74 L.Ed.2d 12 (1982).  The presumption of regularity has been applied to all manner of VA processes and procedures.  See, e.g., Redding v. West, 13 Vet. App. 512, 515 (2000) (applying presumption of regularity as to whether RO received veteran's power of attorney that was mailed by veteran to correct RO address); Baldwin v. West, 13 Vet. App. 1, 5-6 (1999) (applying presumption of regularity as to whether RO examined and considered service medical records); Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying presumption as to whether RO sent to claimant the application form for dependency and indemnity compensation).  It has been held that there is a presumption of regularity that VA properly discharged official duties by mailing a copy of a VA decision to the last known address of the claimant and the claimant's representative, if any, on the date that the decision is issued.  See Woods, 14 Vet. App. at 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying the presumption of regularity to official duties of the RO).  

The claimant may rebut that presumption by submitting clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  "The appellant's statement of non-receipt, standing alone, is not the type of  'clear evidence to the contrary' which is sufficient to rebut the presumption of regularity of the notice."  Mindenhall, 7 Vet. App. at 274.  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the claimant at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).             

Here, the Board has considered the Veteran's contention that he did not receive notice of the July 2002 rating decision.  The Board acknowledges that the letters and rating decision were mailed to the Veteran using the wrong zip code.  However, the Veteran's address was correct in all aspects other than the zip code and there is no indication in the Veteran's claims file that the March 2002 letters or the July 2002 rating decision were returned as undeliverable.  Therefore, the Board finds that the presumption of regularity of the administrative process applies to the VA mailing of the March 2002 letters and rating decision and that the Veteran did receive them.  See Davis v. Principi, 17 Vet. App. 29, 37 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  In addition, the Board notes that the use of the Veteran's incorrect zip code would not prevent the Veteran's representative from receiving the letters and decision.  

The Board also notes that, once the Veteran filed his ten claims in December 2001, he did not contact VA again until March 2005 when he filed claims for PTSD and spinal meningitis.  "The duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Veteran had a duty to contact VA in order to discover whether any action had occurred on his claims for benefits.  The Veteran's inability or incapacity to contact VA for several years following submission of the claims in 2001 has not been shown.  
 
Thus, the Board finds that the Veteran did receive the July 2002 rating decision and did not file a notice of disagreement and substantive appeal thereto.  Consequently, the July 2002 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  (The Board notes that copies of the March 2002 letters, the original July 2002 rating decision, and a copy of the notice letter transmitting the decision are in the Veteran's claims file.)
   
The Veteran also contends that he never received notice of the outcome of the RO hearing that was held in June 2008.  In March 2005, the Veteran filed another claim for service connection of PTSD and provided a new address.  See March 2005 Veteran's Application for Compensation and/or Pension (VA Form 21-526).  In a June 2005 rating decision, the RO denied service connection for PTSD.  Although the Veteran now had a diagnosis of PTSD, it was based upon stressors provided by the Veteran that had not been verified.  The Veteran filed a Notice of Disagreement in June 2005.  

In June 2008, a hearing was held with the RO, the Veteran, his wife, and his representative in attendance.  In July 2008, the RO furnished a SOC that summarized the Veteran's and his wife's testimony from the June 2008 hearing.  The SOC was mailed to the Veteran at the address reported for the Veteran in May 2008 by his representative and the address the Veteran listed when he submitted a request for a new claim in December 2008.  See December 2008 Statement in Support of Claim (VA Form 21-4138).  There is no indication in the Veteran's claims file that the SOC was returned as undeliverable.  Thus, the Board finds that the presumption of regularity of the administrative process applies to the VA mailing of the SOC that encompassed the June 2008 hearing with the RO.

The Board notes that, although there was activity in the Veteran's claims file regarding his other pending claims, there was no evidence submitted during the appeal period that could be construed as a substantive appeal or new and material evidence with respect to his PTSD claim.  See 38 C.F.R. § 3.156(b) (2014).  After the Veteran's hearing with the RO in June 2008, the next time the Veteran offered any evidence concerning his PTSD was in June 2009, when he stated "I want to open a S.C. claim for PTSD."  See June 2009 Statement in Support of Claim (VA Form 21-4138).  This statement was nearly one year after the July 2008 SOC and clearly shows the Veteran knew he was starting a new claim for his PTSD.  Thus, the Board finds that the Veteran did not file a timely substantive appeal in connection with the June 2005 rating decision; consequently, it became final.  38 U.S.C.A. § 7105(d)(3)(West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014); Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) ("Once the VA receives the veteran's [notice of disagreement], it must prepare a "statement of the case."  The veteran is required to file a "formal appeal" with the Board within sixty days from the date the statement of the case is mailed.")  

In sum, the Board finds that the preponderance of the evidence in this case does not support entitlement to service connection for PTSD prior to June 17, 2009.  The Board finds that the Veteran received notice of the July 2002 rating decision and did not file a notice of disagreement in response to that decision, so it became final.  Similarly, the Board finds that the Veteran received notice of the July 2008 SOC and did not file a substantive appeal with respect to the June 2005 rating decision, so it also became final.  Assuming for the sake of argument, and giving the Veteran the benefit of all reasonable doubt, that there was an appeal of the July 2002 rating decision, it would have been subsumed within the June 2005 rating decision.  That decision also denied service connection for PTSD and was not appealed.  There is simply no way for the Veteran to obtain an effective date back to his initial claim in December 2001 or prior to his claim filed on June 17, 2009.  In light of the foregoing, an effective date earlier than June 17, 2009 for the award of service connection for PTSD must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit- of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than June 17, 2009 for the grant of service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


